DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Platt on 3/30/22.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1, line 15 has been amended as follows:
	or each phase shifter is arranged such that the phase shifter receives different frequency components as a pair of driving signals, or each phase shifter receives a different pair
Claim 13, line 1 has been amended as follows:
	An optical modulation system according to claim 1,
Claim 15, line 1 has been amended as follows:
	An optical modulation system according to 
Claim 23, line 15 has been amended as follows:
	driving signal, and the phase shifter receives different frequency components as a pair of driving signals, or each phase shifter receives a different pair of driving signals

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1, a signal source configured to generate an amplitude modulated electrical signal having a bandwidth and divided into frequency components comprising at least a first frequency component covering a first portion of the bandwidth and a second frequency component covering a second portion of the bandwidth; wherein the or each phase shifter is coupled to the signal source to receive at least one of said frequency components as a driving signal for an electrode, and the or each phase shifter is arranged such that the phase shifter receives different frequency components as a pair of driving signals, or each phase shifter receives a different pair of driving signals.
	Claim 23, generating an amplitude modulated electrical signal having a bandwidth and divided into frequency components comprising at least a first frequency component covering a first portion of the bandwidth and a second frequency component covering a second portion of the bandwidth; supplying each electrode in the or each phase shifter with a driving signal such that the or each phase shifter receives at least one of said frequency components as a driving signal, and the phase shifter receives different frequency components as a pair of driving signals, or each phase shifter receives a different pair of driving signals so as to produce a phase difference between the optical signal after propagation along the first optical path and the optical signal after propagation along the second optical path.
	Aimone et al. (US9939708B2) is considered to be the closest prior art reference. Aimone et al. teach an electro-optical modulator 1 (see, Fig. 1). This system has a shared electrical line 3 which supplies driving signals of different frequencies to driver units 2a-2e. However, Aimone et al. fails to teach a phase shifter comprising a pair of electrodes in which each electrode in configured to receive a driving signal wherein each phase shifter receives a different pair of driving signals. Aimone et al. fails to teach above limitations.
	Motoya et al. (US20120230627A1) on the other hands teaches the rectangular control signal (Fig. 3) which is broken down into different harmonic frequencies (see, Para. 65). The different harmonics are fed to the resonant-type electrodes 31-34 (see, Fig. 2) to modulate optical signal. However, Motoya et al. fails to teach the above limitations.
	Middlebrook et al. (US20210194586A1) teaches an electro-optical modulator where the input electrical signal is fed to the driver circuits 80 and 85 using the radio frequency power divider 105. Thus, Middlebrook et al. also fails to teach the above limitations.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636